United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    October 11, 2005

                                                             Charles R. Fulbruge III
                                                                     Clerk
                             No. 03-20465
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                 versus

                          LESLIE RAY NEWSOME,

                                             Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-96-CR-208-5
                      --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Leslie    Ray   Newsome   (Newsome)   appeals   his   sentence      for

possession with the intent to distribute cocaine and cocaine

base following the revocation of his supervised release.           Newsome

argues that at the sentencing following the revocation of his

supervised release, the district court expressly directed that his

supervised release would be “on the same terms as we had before.”

Newsome further argues that neither the previous supervision order

nor the court’s oral pronouncement prohibited him from possessing

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20465
                                -2-

a dangerous weapon.   Newsome argues that the condition barring his

possession of “any other dangerous weapon” must be stricken from

the written judgment because it conflicts with the sentence orally

pronounced by the district court.

     For the reasons outlined in United States v. Torres-Aguilar,

352 F.3d 934, 937-38 (5th Cir. 2003), we conclude that the district

court’s omission of the dangerous weapon prohibition during the

oral pronouncement of sentence did not create a conflict with the

sentence set forth in the judgment.

     AFFIRMED.